Ludeling, C. J.
The plaintiff seized the stock and fixtures of the defendants, in the basement of the St. Charles Hotel, under an order of provisional seizure, for rents, and some days afterward a further seizure was made of some furniture found off the premises, in the possession of the intervenor.
The evidence shows that the furniture last seized had been transferred and delivered to Hamilton by a datien en paiement, and that lie bad removed them from tbe premises leased before the seizure. Article 2675 of the Civil Code gives to the lessor a right of pledge on the movable effects of the lessee, which are found on the property leased; and articles 2679 of the Civil Code and 288 of the Code of Practice authorize the seizure thereof while on the premises leased, or within fifteen days after they are taken away without the consent of the lessor, provided they continue to he the property of the lessee. In this case the evidence shows that the furniture claimed by the intervenor had ceased to belong to the lessee. 16 An. 350, Delband v. Pickett, Stewell, intervenor.
It is therefore ordered and adjudged that the judgment of the district court be set aside, and that there be judgment in favor of tbe intervenor rocognizing him to he the owner of the furniture described in his petition, and for costs of both courts.